DETAILED CORRESPONDENCE
Summary
This is the initial Office Action based on the Endress+Hauser Conducta, Inc. application filed with the Office on 18 May 2020.

Claims 1-16 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over a published paper by A. Craggs, et al. (“PVC Matrix Membrane Ion-Selective Electrodes”, Journal of Chemical Education, 51(8): p. 541-544, August 1974; hereinafter, “Craggs”).

Regarding claims 1 and 5, Craggs discloses a method of fabricating PVC matrix membranes for ion selective electrodes (1st ¶, p. 541).  Craggs teaches a solution made by liquid ion exchanger added to polyvinyl chloride in tetrahydrofuran (Experiment 1: Casting the Master Membrane, 1st ¶, Procedure, p. 541).  Further, Craggs teaches casting said solution into a glass ring resting on a glass plate (Figure 1).  After the solvent has completely evaporated, the membrane is removed from the glass plate to from a “master membrane,” (Experiment 1: Casting the Master Membrane, 2nd ¶, Procedure, p. 541) from which, discs were cut and mounted onto PVC tubing to result in an ion-selective electrode (Experiment 2: Assembly of Ion Selective Electrode, 2nd ¶, p.541-542).
Craggs does not explicitly teach the top side comprises a set of surface segments.
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04 VI B).  Therefore, a plurality of the segments to produced membranes as set forth by the teachings of Craggs would be prima facie obvious to one of ordinary skill in the art.

Regarding claim 14, Craggs teaches an ion-selective polymer (1st ¶, p. 541).

Allowable Subject Matter
Claims 2-4, 6-13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Craggs reference is considered the closest prior art to the instant claims.  However, Craggs does not teach or suggest spin casting (as recited in claims 2 and 3), melting (as recited in claim 4), recesses (as recited in claim 6), any of the separation methods recited in claims 7-9, planarizing the surface (as recited in claims 10-12), an annular groove (as recited in claim 13), uniformity of thickness of the membrane (as recited in claim 15), or placing a membrane within a housing (as recited in claim 16).

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet 
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	26 March 2022